Third District Court of Appeal
                               State of Florida

                      Opinion filed September 7, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0801
                       Lower Tribunal No. 13-36250
                          ________________


                   Bath Club Entertainment, LLC,
                                  Appellant,

                                     vs.

 The Residences at the Bath Club Maintenance Association,
                        Inc., et al.,
                                 Appellees.



    An appeal from the Circuit Court for Miami-Dade County, Michael A.
Hanzman, Judge.

      Armstrong Teasdale LLP, and Glen H. Waldman, and Marlon Weiss,
for appellant.

     Kluger, Kaplan, Silverman, Katzen & Levine, P.L., and Alan J. Kluger,
and Steve I. Silverman, and Becky N. Saka, and Yasbel Perez, and
Stearns Weaver Miller Weissler Alhadeff & Sitterson, P.A., and Eugene E.
Stearns, and Albert D. Lichy, for appellees.


Before EMAS, MILLER, and BOKOR, JJ.
PER CURIAM.

Affirmed.




              2